UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4184



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS SENTEL GRANGER, a/k/a Wacko,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cr-00046-RBS)


Submitted:   September 26, 2007           Decided:   October 11, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Darryl J. Mitchell, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Travis S. Granger of conspiracy to

commit carjacking, carjacking, and use of a firearm in furtherance

of a carjacking.         On appeal, he contends that the evidence was

insufficient to satisfy the intent elements of his crimes.                We

affirm.

            The carjacking statute requires proof of five elements:

(1) taking a motor vehicle (2) that had been transported, shipped,

or received in interstate or foreign commerce (3) from the person

or presence of another (4) by force or intimidation (5) with the

intent to cause death or serious harm.         18 U.S.C. § 2119 (2000).

In order to satisfy the intent element, the Government must prove

that “at the moment the defendant demanded or took control over the

driver’s automobile the defendant possessed the intent to seriously

harm   or   kill   the    driver   if   necessary   to   steal   the   car.”

Holloway v. United States, 526 U.S. 1, 12 (1999).           A defendant is

guilty of aiding and abetting when he knew the crime charged was to

be or was being committed, knowingly did some act for the purpose

of aiding and encouraging the commission of that crime, and acted

with the intent of causing that crime to be committed.           See United

States v. Winstead, 708 F.2d 925, 927 (4th Cir. 1983).           A defendant

can be found guilty of aiding and abetting under § 2119 if he

“consciously shared some knowledge of the principal’s criminal




                                    - 2 -
intent.”   United States v. Otero-Mendez, 273 F.3d 46, 52 (1st Cir.

2001).

           A defendant challenging the sufficiency of the evidence

faces a heavy burden.   See United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).      “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be ‘confined

to cases where the prosecution’s failure is clear.’”         United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).    In reviewing

a sufficiency challenge, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).

           We conclude that the evidence was sufficient to establish

Granger’s specific intent.    The evidence showed that Granger and

his accomplices decided together to rob the victim; that Granger

handed a firearm to one accomplice; that that accomplice and a

third man carjacked the victim while Granger waited in the car; and

that Granger, along with the others, shared in the spoils and

helped strip the car. From this evidence, the jury could certainly

conclude that Granger intended to aid his accomplices in stealing

the car, by deadly force if necessary.   While Granger relies on the

testimony of his accomplices that they did not initially intend to

commit a carjacking and did not decide to steal the car until they

had walked away from the van in which Granger was waiting, the jury


                                - 3 -
was free to reject their description of their intent and their

agreement with Granger.*        See United States v. Arache, 946 F.2d

129, 138 (1st Cir. 1991) (“[J]ury is free to accept some part of a

witness’s   testimony   while    rejecting    other    parts   of   the   same

testimony.”).

            Accordingly,   we    affirm    Granger’s    convictions.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




     *
      Granger does not separately discuss the intent element for
each count in his brief.     However, he does not dispute that a
finding that he intended to carjack would be sufficient to satisfy
the intent elements of his conspiracy charge, his carjacking
charge, and his firearm charge.

                                   - 4 -